                                                     United States District Court
                                                     Central District of California
                                                                                                                                        JS-3

 UNITED STATES OF AMERICA vs.                                            Docket No.            CR 18-693(B)-PSG


                DARIAN NAVARRO                                           Social Security No. _ _ _              _None received
 Defendant
       True Name: Navarro, Darian David; Navarro,
       Darian Jaramillo; Navarro, David; Navarro                        (Last 4 digits)
       Jaramillo, Darian David; Zuniga Botello, Luis
 akas: An el



                                                                                                                MONTH    DAY     YEAR
            In the presence ofthe attorney for the government, the defendant appeared in person on this date.   07        15       19


 COUNSEL                                                            DFPD Claire Simonich
                                                                        (Name of Counsel)

     PLEA        ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~       NOLO    ~  NOT
                                                                                                         CONTENDERE   GUILTY

  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses) of:

                 Forgery or False Use of Passport, in violation of Title 18 U.S.C.§ 1543, as charged in Count One of the
                 Second Superseding Indictment.

JUDGMENT         The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AIVD PROB/       contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM           Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER          custody ofthe Bureau of Prisons to be imprisoned for a term of: 15 months



It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.
Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of3
years under the following terms and conditions:

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10.
2.      The defendant shall not commit any violation of local, state, or federal law or ordinance.
3.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
        thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
4.      During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment.
                                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 1
CR-]04(wpd 10/18)
           DARIAN NAVARRO                                  Docket No.:   CR 18-693(B)-PSG
USA vs.



5.      The defendant shall comply with the immigration rules and regulations ofthe United States, and
        if deported from this country, either voluntarily or involuntarily, not reenter the United States
        illegally. The defendant is not required to report to the Probation &Pretrial Services Office while
        residing outside ofthe United States; however, within 72 hours ofrelease from any custody or any
        reentry to the United States during the period of Court-ordered supervision, the defendant shall
        report for instructions to the United States Probation Office located at: the United States Court
        House, 312 North Spring Street, Room 600, Los Angeles, California 90012.
6.      The defendant shall not obtain or possess any driver's license, Social Security number, birth
        certificate, passport or any other forth ofidentification in any name,other than the defendant's true
        legal name, nor shall the defendant use, any name other than his true legal name without the prior
        written approval ofthe Probation Officer.
7.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
8.      The defendant shall not associate with anyone known to him to be a member ofthe Norteno Gang
        and others known to him to be participants in the Norteno Gang's criminal activities, with the
        exception of his family members. He may not wear, display, use or possess any gang insignias,
        emblems, badges, buttons, caps, hats,jackets, shoes, or any other clothing that defendant knows
        evidence affiliation with the Norteno Gang, and may not display any signs or gestures that
        defendant knows evidence affiliation with the Norteno Gang.
9.       As directed by the Probation Officer, the defendant shall not be present in any area known to him
        to be a location where members ofthe Norteno Gang meet and/or assemble.

Based on the Government's motion, all remaining counts and the underlying Indictment are ordered
dismissed.

The Court recommends that the defendant be designated to a California facility.

The defendant is advised of the right to appeal.




                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                Page 2
CR-104(wpd 10/l8)
            DARIAN NAVARRO                                                                 Docket No.:     CR 18-693(B)-PSG
USA vs.


                                                                                              the Standard Conditions of Probation and
In addition to the special conditions of supervision imposed above, it is hereby ordered that
                                                        The  Court may  change the conditions  of supervision, reduce or extend the period of
Supervised Release within this judgment be imposed.
                                         supervision period or within the maximum   period permitted  by law, may issue a warrant and revoke
supervision, and at any time during the
supervision for a violation occurring during the  supervision period.




                7 ~7 If
           Date                                                               U. S.   ~    ct Ju ge/Magistrate Judge

                                                                                                         Marshal or other qualified officer.
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.


                                                                              Clerk, U.S. District Court




                            "1                                      BY
            Filed Date                                                        Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local                  ~.  The defendant must not knowingly associate with any persons engaged
      crime;                                                                              in criminal activity and must not knowingly associate with any person
 2.   he defendant must report to the probation office in the federal                     convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
      sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by                  rehabilitation;
      the court or probation officer;                                                 10. The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
      officer;                                                                            except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation               1. The defendant must notify the probation officer within 72 hours ofbeing
      officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;                    l2. For felony cases, the defendant must not possess a firearm, ammunition,
 6.   The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before           13. The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                     permission of the court;
 7.   The defendant must permit the probation officer to contact him or               14. As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation                   persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and                   those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                                    confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by                    such notifications;
      the probation officer for schooling, training, or other acceptable              I5. The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                     implement the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                            criminal conduct, protect the public from further crimes ofthe defendant;
      unanticipated change;                                                               and provide the defendant with needed educational or vocational
                                                                                          training, medical care, or other correctional treatment in the most
                                                                                          effective manner.




                                                     JUDGMENT &PROBATION/COMMITMENT ORDER                                                                     Page 3
CR-104(wpd 10/18)
 USA vs.    DARIAN NAVARRO                                                      Docket No.:     CR 18-693(B)-PSG



    ❑       The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
                                                                                                                                             subject
 restitution is paid in full before the fifteenth (15th)day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments may be
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties   pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. l8 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by l 8 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under l8 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition,the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records ofall other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




                                                 JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 4
CR-104(wpd 10/18)
                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                    to

 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                     to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal




            Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


          (Signed)
                  Defendant                                                         Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 5
